Citation Nr: 1814592	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-18 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS). 

2.  Entitlement to service connection for chronic fatigue syndrome (CFS). 


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from January 2002 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

Separate docket numbers were assigned to the two issues on appeal.  Given that both issues originate from the same RO and were appealed in the same substantive appeal, the Board has "merged" the issues.  Henceforth, the older docket number will be utilized for the entire appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional medical inquiry.  

The record documents the Veteran's service in Southwest Asia between February 2003 and February 2004.  He claims that he incurred IBS and CFS there during Operation Iraqi Freedom.  He underwent VA examination into his claims in June 2011.  The examiner found that the Veteran did not have these disorders.  Medical evidence dated since then indicates, however, that he does have these disorders (see e.g., VA treatment records).  As such, he should be provided with another VA examination.    

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which are dated in May 2013.  All records/responses received must be associated with the claims file. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of the claimed digestive and/or fatigue disability.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Does the Veteran now have, or has he been diagnosed with during the appeal period (since February 2011), digestive and/or fatigue disabilities? 

(b)  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed disability is related to an in-service disease, event, or injury?

In answering (b), please discuss the Veteran's lay assertions that he experienced diarrhea and fatigue during service.  Please also address the lay assertions of record from the Veteran that he was exposed to environmental hazards while serving in the Persian Gulf region.  

(c)  If the answer to (a) is negative (i.e., there is no diagnosable disability for either of the claims addressed here), is it at least as likely as not that the particular claimed symptoms/disorder represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms?  38 C.F.R. § 3.317.  If so, the examiner should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

In addressing subsection (c), please discuss the Veteran's asserted exposure to environmental hazards during service in the Persian Gulf.

Please explain in detail any opinion provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the June 2014 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




